DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 5/7/2019.  Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-21 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-21 are to a statutory category. For example, independent claim 1, and similarly independent claims 11 and 21, are directed, in part, to a method, system and medium (i.e., statutory categories including a process, machine, manufacture or composition of matter) of managing enrollment by

by a computer system coupled to memory:

registering through the computer system familial relationships within a family, the family including at least a first parent and a second parent sharing one or more children, the registering representing the familial relationships in structured data stored in the memory;

based on the represented familial relationships, receiving at the computer system information provided independently by the first parent and the second parent for enrolling the one or more shared children in activities, said receiving including storing the enrollment information associated to the represented familial relationships in memory;

upon user command, searching the stored enrollment information based on the represented familial relationships, the searching determining a schedule of enrolled activities for each of the one or more shared children;

in response to the searching, determining a new activity suitable for a given shared child and at an available time relative to the determined schedule; and

notifying the first parent and the second parent of the determined new activity suitable for the given shared child.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-21 recite an abstract idea.  More specifically, independent claims 1, 11 and 21 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claims 11 and 21, recite “determining a new activity suitable for a given shared child and at an available time relative to the determined schedule; and notifying the first parent and the second parent of the determined new activity suitable for the given shared child” which can be a mental process because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (Claim 1: computer, memory; Claim 11: processor, memory, module, search engine, a user interface; Claim 21: storage medium, computer system) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer system, a memory, a user interface, a processor, modules, a search engine and a storage medium which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0148]-[0150] of applicant's specification (US 2019/0347750) recites that the system/method is implemented using a computer which is merely a well-known general purpose or generic-type computer. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al.  (US 2004/0172279), in view of Juntilla et al. (US 2011/0055062).

CLAIM 1
Carolan teaches a computer-implemented method of managing enrollment (Carolan: abstract), the method comprising:
by a computer system coupled to memory (Carolan: abstract; ¶¶ [0010] “computer-based interactive system”; FIGS. 1-33);
registering through the computer system familial relationships within a family, the family including at least a first parent and a second parent sharing one or more children, the registering representing the familial relationships in structured data stored in the memory (Carolan: abstract; ¶¶ [0005]-[0010], [0160] “system provides a means of registering new members online”; FIGS. 1-33); and
based on the represented familial relationships, receiving at the computer system information provided independently by the first parent and the second parent for enrolling the one or more shared children in activities, said receiving including storing the enrollment information associated to the represented familial relationships in memory (Carolan: 

Carolan does not appear to explicitly teach the following:
upon user command, searching the stored enrollment information based on the represented familial relationships, the searching determining a schedule of enrolled activities for each of the one or more shared children;
in response to the searching, determining a new activity suitable for a given shared child and at an available time relative to the determined schedule; and
notifying the first parent and the second parent of the determined new activity suitable for the given shared child.

Juntilla, however, teaches the following:
upon user command, searching the stored enrollment information based on the represented familial relationships, the searching determining a schedule of enrolled activities for each of the one or more shared children (Juntilla: abstract; ¶¶ [0005]-[0006], [0070]-[0072], [0154] “enrollment reporting interfaces”, [0164]; FIGS. 1-39);
in response to the searching, determining a new activity suitable for a given shared child and at an available time relative to the determined schedule (Juntilla: abstract; ¶¶ [0005]-[0006], [0055], [0061], [0069]; FIGS. 1-39); and
notifying the first parent and the second parent of the determined new activity suitable for the given shared child (Juntilla: abstract; ¶¶ [0005]-[0006], [0075]; FIGS. 1-39).

Juntilla, with the system and method for managing familial interactions and responsibilities, as taught by Carolan, with the motivation of facilitating scheduling of activities (Juntilla: ¶¶ [0002]-[0006]).

CLAIM 2
Carolan teaches the method of Claim 1, further comprising structuring the represented familial relationships in memory using object-oriented data models representing each family member and respective relationships among family members (Carolan: abstract; ¶¶ [0046]-[0052]; FIGS. 1-4).

CLAIM 3
Carolan teaches the method of Claim 1, further comprising: providing a user interface executed by the computer system, the user interface enabling a parent to select particular activities for a given shared child, and enabling both parents to independently provide information for enrolling the given shared child in the particular activities, the user interface configures to display the received enrollment information and a view of enrolled activities for each of the one or more shared children based on the represented familial relationships, the view being one of: (i) a family calendar comprising a schedule of enrolled activities for each family member, and (ii) a child calendar comprising a schedule of enrolled activities for a given shared child (Carolan: abstract; ¶¶ [0005]-[0010], [0018]; FIGS. 1-33).

CLAIM 4
Carolan does not appear to explicitly teach the method of Claim 1, wherein receiving the enrollment information is by at least one of: one or more specific forms of an activity provider or one or more common forms accessible from a user interface executed by the computer system.
Juntilla, however, teaches wherein receiving the enrollment information is by at least one of: one or more specific forms of an activity provider or one or more common forms accessible from a user interface executed by the computer system (Juntilla: abstract; ¶¶ [0111]; FIG. 12).
The motivation to include the teachings of Juntilla with the teachings of Carolan is the same as that of claim 1 above and is incorporated herein.

CLAIM 5
Carolan does not appear to explicitly teach the method of Claim 1, further comprising automatically generating and submitting forms required to meet at least one of: state licensing requirements and provider-specific requirements for a particular activity based on the enrollment information.
Juntilla, however, teaches automatically generating and submitting forms required to meet at least one of: state licensing requirements and provider-specific requirements for a particular activity based on the enrollment information (Juntilla: abstract; ¶¶ [0111]; FIG. 12).
The motivation to include the teachings of Juntilla with the teachings of Carolan is the same as that of claim 1 above and is incorporated herein.

CLAIM 6
Carolan does not appear to explicitly teach the method of Claim 1, further comprising performing ongoing monitoring of the enrollment information by an activity provider for a given shared child to verify completeness and compliance for a particular activity.
Juntilla, however, teaches performing ongoing monitoring of the enrollment information by an activity provider for a given shared child to verify completeness and compliance for a particular activity (Juntilla: abstract; ¶¶ [0057]).
Juntilla with the teachings of Carolan is the same as that of claim 1 above and is incorporated herein.

CLAIM 7
Carolan does not appear to explicitly teach the method of Claim 1, wherein the user is an activity provider, and searching returns to the activity provider a subset of the enrollment information without personal identifiable information of one or more associated children in memory.
Juntilla, however, teaches wherein the user is an activity provider, and searching returns to the activity provider a subset of the enrollment information without personal identifiable information of one or more associated children in memory (Juntilla: abstract; ¶¶ [0057], [0067]-[0068]).
The motivation to include the teachings of Juntilla with the teachings of Carolan is the same as that of claim 1 above and is incorporated herein.

CLAIM 8
Carolan teaches the method of Claim 1, wherein the searching comprises a calendar-based search that locates date and time data in the enrollment information, the searching using the date and time data to determine the schedule of enrolled activities for each associated child (Carolan: abstract; ¶¶ [0005]-[0010], [0018]; FIGS. 1-33).

CLAIM 9
Carolan teaches the method of Claim 1, wherein the searching further comprises: determining child-specific data attributes of a given child in the enrollment information, the child-specific data attributes include at least one of: zip code, gender, interests based on other enrolled activities of the given Carolan: abstract; ¶¶ [0076]).

CLAIM 10
Carolan teaches the method of Claim 1, wherein the searching compares the determined schedule of enrolled activities for different families to determine new activities suitable for at least one of a child, a parent, and a caregiver of each different family, the searching resulting in the determined new activities formatted in a list or in a family calendar (Carolan: abstract; ¶¶ [0005]-[0010], [0018]; FIGS. 1-33).

CLAIMS 11-20
Claims 11-20 repeat substantially the same limitations as those in claims 1-10. As such, claims 11-20 are rejected for substantially the same reasons given for claims 1-10 and are incorporated herein.

CLAIM 21
Claim 21 repeats substantially the same limitations as those in claim 1. As such, claim 21 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Carolan et al. (US 2004/0133440) – SYSTEM AND METHOD FOR OBJECTIVELY MANAGING COMPLEX FAMILIAL INTERACTIONS AND RESPONSIBILITIES

Bader (US 2016/0342954) – MULTI-PERSON ONLINE CALENDAR SYSTEMS AND METHODS

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686